Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed April 28, 2022, amending claims 1, 6, 8, 11, 13, 15, 18, 20. Adding new claims 20-26. 


Response to Amendment	
The previously pending rejection under 35 USC 103, will be withdrawn for the reason found in the “Reason for Allowance ” section found below. 

The previously pending rejection under 35 USC 101, will be withdrawn for the reason found in the “Reason for Allowance ” section found below.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given in a telephone call with Raymond W. Zenkert, III (Reg. No. 76,506), and an email received from the Applicant’s Representative on 7 June, 2022. 
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listing, of claims in the application: 
LISTING OF THE CLAIMS
AMENDMENTS TO THE CLAIMS
Claims: 
1.	(Currently Amended) A computer-implemented method of training machine learning models for making simulated estimations, the method comprising:
collecting, from a database, a set of historical business data;
applying one or more transformations to the set of historical business data to create a set of model features;
separating the set of model features into three or more pools based at least in part on a weather forecast, each pool comprising: 
one or more model features of the set that are homogeneous with respect to a common value, and 
a different type of feature from the other of the three or more pools;
for each of the three or more pools, dynamically creating a corresponding training set comprising the one or more model features of the pool and at least some of the historical business data;
for each of the three or more pools, creating a corresponding machine learning model; [[and]]
for each training set, training the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set based at least in part on gradient boosting to predict a retail volume;
generating, a predicted labor demand by predicting, via at least one of the machine learning models, a labor demand value for a gap between an end date of the historical business data and a start date of a prediction time period;
generating a worker schedule based at least in part on the predicted labor demand; and
updating the machine learning models via at least: 
deleting and recreating the machine learning models, and
for each training set, retraining the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set to improve the prediction of the retail volume via improving the correlation of each model to the features within the corresponding pool;
wherein:
each of the set of model features corresponds to a store; and
each of the set of model features corresponds to two or more departments of a same type and each department is from a different store.

2.	(Canceled) 

3.	(Canceled)

4.	(Canceled) 

5.	(Canceled) 

6.	(Canceled) 

7.	(Canceled) 

8.	(Currently Amended) A system comprising:
at least one processor; and
a memory device that stores an application that adapts the at least one processor to:
collect a set of historical business data from a database;
apply one or more transformations to the set of historical business data to create a set of model features;
separate the set of model features into three or more pools based at least in part on a weather forecast, each pool comprising: 
one or more model features of the set that are homogeneous with respect to a common value, and
a different type of feature from the other of the three or more pools;
for each of the three or more pools, dynamically create a corresponding training set comprising the one or more model features of the pool and at least some of the historical business data;
for each of the three or more pools, create a corresponding machine learning model; [[and]]
for each training set, train the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set based at least in part on gradient boosting to predict a retail volume;
generate a predicted labor demand by predicting, via at least one of the machine learning models, at labor demand value for a gap between an end date of the historical business data and a start date of a prediction time period;
generate a worker schedule based at least in part on the predicted labor demand; and
update the machine learning models via at least:
deleting and recreating the machine learning models as part of updating the machine learning models; and
for each training set, retraining the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set to improve the prediction of the retail volume via improving the correlation of each model to the features within the corresponding pool;
wherein:
each of the set of model features corresponds to a store; and
each of the set of model features corresponds to two or more departments of a same type and each department is from a different store.

9.	(Canceled) 

10.	(Canceled) 

11.	(Canceled)

12.	(Canceled)

13.	(Canceled) 

14.	(Canceled) 

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions that adapt at least one processor to:
collect a set of historical business data from a database;
apply one or more transformations to the set of historical business data to create a set of model features;
separate the set of model features into three or more pools based at least in part on a weather forecast, each pool comprising: 
one or more model features of the set that are homogeneous with respect to a common value, and
a different type of feature from the other of the three or more pools;
for each of the three or more pools, dynamically create a corresponding training set comprising the one or more model features of the pool and at least some of the historical business data;
for each of the three or more pools, create a corresponding machine learning model; [[and]]
for each training set, train the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set based at least in part on gradient boosting to predict a retail volume;
generate a predicted labor demand by predicting, via at least one of the machine learning models, a labor demand value for a gap between an end date of the historical business data and a start date of a prediction time period;
generate a worker schedule based at least in part on the predicted labor demand; and
update the machine learning models via at least:
deleting and recreating the machine learning models, and
for each training set, retraining the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set to improve the prediction of the retail volume via improving the correlation of each model to the features within the corresponding pool;
wherein:
each of the set of model features corresponds to a store; and
each of the set of model features corresponds to two or more departments of a same type and each department is from a different store.

16.	(Canceled)

17.	(Canceled) 

18.	(Canceled) 

19.	(Canceled) 

20.	(Canceled) 

21.	(Currently Amended) The computer-implemented method of claim [[7]]1, wherein the model features are separated into the three or more pools further based at least in part on a seasonality.

22.	(Canceled) 

23.	(Canceled)

24.	(Canceled) 

25.	(Canceled) 

26.	(Canceled) 

27.	(New) The system of claim 8, wherein the model features are separated into the three or more pools further based at least in part on a seasonality.

28.	(New) The non-transitory computer-readable medium of claim 15, wherein the model features are separated into the three or more pools further based at least in part on a seasonality.

29.	(New) A computer-implemented method of training machine learning models for making simulated estimations, the method comprising:
collecting, from a database, a set of historical business data;
applying one or more transformations to the set of historical business data to create a set of model features;
separating the set of model features into three or more pools based at least in part on a seasonality, each pool comprising: 
one or more model features of the set that are homogeneous with respect to a common value, and 
a different type of feature from the other of the three or more pools;
for each of the three or more pools, dynamically creating a corresponding training set comprising the one or more model features of the pool and at least some of the historical business data;
for each of the three or more pools, creating a corresponding machine learning model;
for each training set, training the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set based at least in part on gradient boosting to predict a retail volume;
generating, a predicted labor demand by predicting, via at least one of the machine learning models, a labor demand value for a gap between an end date of the historical business data and a start date of a prediction time period;
generating a worker schedule based at least in part on the predicted labor demand; and
updating the machine learning models via at least: 
deleting and recreating the machine learning models, and
for each training set, retraining the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set to improve the prediction of the retail volume via improving the correlation of each model to the features within the corresponding pool;
wherein:
each of the set of model features corresponds to a store; and
each of the set of model features corresponds to two or more departments of a same type and each department is from a different store.

30.	(New)	The computer-implemented method of training machine learning models for making simulated estimations of claim 29 further comprising:
	for each machine learning model, testing the machine learning model to determine an accuracy of the machine learning model.

31.	(New) A system comprising:
at least one processor; and
a memory device that stores an application that adapts the at least one processor to:
collect a set of historical business data from a database;
apply one or more transformations to the set of historical business data to create a set of model features;
separate the set of model features into three or more pools based at least in part on a seasonality, each pool comprising: 
one or more model features of the set that are homogeneous with respect to a common value, and
a different type of feature from the other of the three or more pools;
for each of the three or more pools, dynamically create a corresponding training set comprising the one or more model features of the pool and at least some of the historical business data;
for each of the three or more pools, create a corresponding machine learning model;
for each training set, train the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set based at least in part on gradient boosting to predict a retail volume;
generate a predicted labor demand by predicting, via at least one of the machine learning models, at labor demand value for a gap between an end date of the historical business data and a start date of a prediction time period;
generate a worker schedule based at least in part on the predicted labor demand; and
update the machine learning models via at least:
deleting and recreating the machine learning models as part of updating the machine learning models; and
for each training set, retraining the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set to improve the prediction of the retail volume via improving the correlation of each model to the features within the corresponding pool;
wherein:
each of the set of model features corresponds to a store; and
each of the set of model features corresponds to two or more departments of a same type and each department is from a different store.

32. (New) The system of claim 31, wherein the application further adapts the at least one processor to:
	for each machine learning model, test the machine learning model to determine an accuracy of the machine learning model.

33. (New) A non-transitory computer-readable medium storing instructions that adapt at least one processor to:
collect a set of historical business data from a database;
apply one or more transformations to the set of historical business data to create a set of model features;
separate the set of model features into three or more pools based at least in part on a seasonality, each pool comprising: 
one or more model features of the set that are homogeneous with respect to a common value, and
a different type of feature from the other of the three or more pools;
for each of the three or more pools, dynamically create a corresponding training set comprising the one or more model features of the pool and at least some of the historical business data;
for each of the three or more pools, create a corresponding machine learning model;
for each training set, train the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set based at least in part on gradient boosting to predict a retail volume;
generate a predicted labor demand by predicting, via at least one of the machine learning models, a labor demand value for a gap between an end date of the historical business data and a start date of a prediction time period;
generate a worker schedule based at least in part on the predicted labor demand; and
update the machine learning models via at least:
deleting and recreating the machine learning models, and
for each training set, retraining the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set to improve the prediction of the retail volume via improving the correlation of each model to the features within the corresponding pool;
wherein:
each of the set of model features corresponds to a store; and
each of the set of model features corresponds to two or more departments of a same type and each department is from a different store.

34. (New) The non-transitory computer-readable medium of claim 33, wherein the instructions further adapt at least one processor to:
	for each machine learning model, test the machine learning model to determine an accuracy of the machine learning model.




Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, 15, 21, and 21-34 are allowed because the arguments filed are persuasive, therefore the 101 and the 103 rejections are respectfully withdrawn.  

35 USC 103: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1, 8, 15, 21, and 27-34 are allowed.	 

Regarding the 35 USC 101 rejection, The previously pending rejection under 35 USC 101 will be withdrawn in light of the amendments and applicant’s remark (04/28/2022) pages 8-13. The present claims sufficiently integrate the judicial exception into a practical application. Examiner believes the present claims are integrated into a practical application due to the combination of these limitations directed to the machine learning iterative part. The combination of these limitations would use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claims recite specific steps for performing machine learning iterative processes, such that the claims are a practical application. Therefore, Applicant’s argument have been deemed persuasive. 

Regarding the 35 USC 103 rejection, Closest prior art to the invention include Trapero, Juan R., Nikolaos Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journal of the operational Research Society 66.2 (2015): 299-307. Z (hereinafter Trapero), High et al. US 2017/0278053 (hereinafter High), Capistrán, C., & Timmermann, A. (2008). Forecast combination with entry and exit of experts. St. Louis: Federal Reserve Bank of St Louis. (hereinafter Capistran), and Adhikari et al. US 7,222,082 (hereinafter Adhikari).  
None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “for each training set, train the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set based at least in part on gradient boosting to predict a retail volume; generate a predicted labor demand by predicting, via at least one of the machine learning models, at labor demand value for a gap between an end date of the historical business data and a start date of a prediction time period; generate a worker schedule based at least in part on the predicted labor demand; and update the machine learning models via at least: deleting and recreating the machine learning models as part of updating the machine learning models; and for each training set, retraining the machine learning model, that corresponds to the pool that corresponds to the training set, on the training set to improve the prediction of the retail volume via improving the correlation of each model to the features within the corresponding pool; wherein: each of the set of model features corresponds to a store; and each of the set of model features corresponds to two or more departments of a same type and each department is from a different store.” The reason for allowance of claims 1, 8, 15, 21, and 21-34  in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMZEH OBAID/Examiner, Art Unit 3623               
                                                                                                                                                                                         /CRYSTOL STEWART/Primary Examiner, Art Unit 3624